EXHIBIT 10.1



 



CONSULTING AGREEMENT

 

This Consulting Agreement (the "Agreement") is made and entered into to be
effective as of July 11, 2013 (the "Effective Date") between Good Earth Energy
Conservation, Inc. (GEEC) (the "Company") located at 7660 Pebble Drive, Fort
W011h, TX 76118 and JFS Investments and Assigns, a Florida corporation, located
at 35 Crest Loop, Staten Island, NY 10312 ("the Consultant").

 

WHEREAS:

A.The Consultant has the professional business and financial expertise and
experience to assist the Company, and

B.The Consultant is offering its services as a consultant to the Company; and

C.The Company desires to retain the Consultant as an independent consultant and
to memorialize the Consultant's work for the Company by entering into this
written Agreement.

D.The parties agree that this Agreement reflects the entire understanding and
agreements between the parties hereto.



 

NOW, THEREFORE, in consideration of the premises and promises, warranties and
representations herein contained, it is agreed as follows:

 

1.DUTIES. The Company hereby engages the Consultant and the Consultant hereby
accepts engagement as a consultant. It is understood and agreed, and it is the
express intention of the parties to this Agreement, that the Consultant is an
independent contractor, and not an employee or agent of the Company for any
purpose whatsoever. Consultant shall perform all duties and obligations as
described on Exhibit A hereto and agrees to be available at such times as may be
scheduled by the Company. It is understood, however, that the Consultant will
maintain Consultant's own business in addition to providing services to the
Company. The Consultant agrees to promptly perform all services required of the
Consultant hereunder in an efficient, professional, trustwot1hy and businesslike
manner. A description of the Consultant's services are attached hereto as
Exhibit A and incorporated by reference herein. In such capacity, Consultant
will utilize only materials, reports, financial information or other
documentation that is approved in writing in advance by the Company.

 

2.CONSULTING SERVICES & COMPENSATION. The Consultant will be retained as a
Consultant and independent contractor for the Company. For services rendered
hereunder, the Consultant shall receive:

 

A total of 238,400 restricted, common shares (the "Shares") that shall vest as
follows:

 

•59,597 restricted, common shares in the name of JFS Investments, Inc. to be

delivered upon execution of this contract.

•19,867 restricted, common shares in the name of JFS Investments, Inc. to be

delivered at beginning of each month, starting on the 4th month through the 12th
month.

 

The Shares will be adjusted to give effect to the anticipated forward split on
par with all of current shareholders.

 

3.EXPENSES. In addition to the compensation in Section 2 above, the Company
agrees to reimburse Consultant from time to time, for reasonable out-of-pocket
expenses incurred by Consultant in connection with its activities under this
agreement, provided, however JFS shall not incur any expense in excess of $1
,000 without prior w1itten Company consent and provided further that Consultant
provides the Company with itemized documentation with respect to all such
expenses. These expenses include but are not limited to airfare, hotel lodging,
meals, transportation, outside consultants, p1inting and overnight express mail.

 



-1-

 

 

 

4.CONFIDENTIALITY. All knowledge and information of a proprietary and
confidential nature relating to the Company which the Consultant obtains during
the consulting period, from the Company or the Company's employees, agents or
Consultants shall be for all purposes regarded and treated as strictly
confidential for so long as such information remains proprietary and
confidential and shall be held in trust by the Consultant solely for the
Company's benefit and use and shall not be directly or indirectly disclosed by
the Consultant to any person without the prior written consent of the Company,
which consent may be withhold by the Company in its sole discretion.

 

5.INDEPENDENT CONTRACTOR STATUS. Consultant understands that since the
Consultant is not an employee of the Company, the Company will not withhold
income taxes or pay any employee taxes on its behalf, nor will it receive any
fringe benefits. The Consultant shall not have any authority to assume or create
any obligations, express or implied, on behalf of the Company and shall have no
authority to represent the Company as agent, employee or in any other capacity
that as herein provided. The Consultant does hereby indemnify and hold harmless
the Company from and against any and all claims, liabilities, demands, losses or
expenses (including without limitation attorney' fees and expenses) incurred by
the Company if (1) the Consultant fails to pay any applicable income and/or
employment taxes (including interest or penalties of whatever nature), in any
amount, relating to the Consultant's rendering of consulting services to the
Company, including any attorney's fees or costs to the prevailing party to
enforce this indemnity or (2) Consultant takes any action or fails to take any
action in accordance with the companies instructions. The Consultant shall be
responsible for obtaining workers' compensation insurance coverage and agrees to
indemnify, defend and hold the Company harmless of and from any and all claims
arising out of any injury, disability or death of the Consultant.

 

6. REPRESENTATIONS AND WARRANTIES. For purposes of this Agreement and the Stock,
the Consultant represents and warrants as follows:

 

a.The Consultant (i) has adequate means of providing for the Consultant's
current needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, (iii) is able to bear the substantial economic
risks of an investment in the Shares for an indefinite period, (iv) at the
present time, can afford a complete loss of such investment, and (v) is an
"accredited investor" as defined in the Securities Act of 1933, as amended.

 

b.The Consultant does not have a preexisting personal or business relationship
with the Company or any of its directors or executive officers, or by reason of
any business or financial experience or the business or financial experience of
any professional advisors who are unaffiliated with and who are compensated by
the Company or any affiliate or selling agent of the Company, directly or
indirectly, could be reasonably assumed to have the capacity to protect the
Consultant's interests in connection with the investment in the Company.

 

c.The Consultant acknowledges that the Shares, are not currently registered
under any registration statement with the Securities and Exchange Commission
(SEC) and the Company is under no obligation to register the Shares.

 

d.The Consultant has not been furnished any offering literature and has not been
otherwise solicited by the Company.

 

e.The Company and its officers, directors and agents have answered all inquiries
that the Consultant has made of them concerning the Company or any other matters
relating to the formation, operation and proposed operation of the Company and
the offering and sale of the Shares.

 



-2-

 

 

f.The Consultant, if a corporation, partnership, trust or other entity, is duly
organized and in good standing in the state or country of its incorporation and
is authorized and otherwise duly qualified to purchase and hold the Shares. Such
entity has its principal place for business as set forth on the signature page
hereof and has not been formed for the specific purpose of acquiring the Shares
unless all of its equity owners qualify as accredited individual investors.

 

g.All info1mation that the Consultant has provided to the Company concerning the
Consultant, the Consultant's financial position and the Consultant's knowledge
of financial and business matters, or, in the case of a corporation,
partnership, trust or other entity, the knowledge of financial and business
matters of the person making the investment decision on behalf of such entity,
including all information contained herein, is correct and complete as of the
date set forth at the end hereof and may be relied upon, and if there should be
any material adverse change in such information prior to this subscription being
accepted, the Consultant will immediately provide the Company with such
information.

 

h.The Consultant ce11ifies, under penalties of perjury (i) that the taxpayer
identification number shown on the signature page of this Consulting Agreement
is true, correct and complete, and (ii)that the Consultant is not subject to
backup withholding as a result of a failure to report all interest or dividends,
or because the Internal Revenue Service has notified the Consultant that the
Consultant is no longer subject to backup withholding.

 

i.In rendering the services hereunder and in connection with the receipt of the
Shares, the Consultant agrees to comply with all applicable federal and state
securities laws, the rules and regulations thereunder, the rules and regulations
of any exchange or quotation service on which the Company's securities are
listed 'and the rules and regulations of the National Association of Securities
Dealers, Inc.

 

j.The Consultant represents and warrants to the Company that the services to be
rendered by the Consultant to the Company shall under no circumstances include
(a) any activities which could be deemed by the Securities and Exchange
Commission ('"SEC..) to constitute investment banking or any other activities
requiring the Consultant to register as a broker-dealer under the Securities
Exchange Act of 1934; (b) any activities which could be deemed by the SEC to be
in connection with the offer or sale of securities; or (c) any activities which
directly or indirectly promote or maintain a market for the Company's
securities.

 

7.TERMINATION. Either party may terminate this Agreement at anytime with or
without cause by giving thirty (30) days written notice to the other party. This
can only occur after the first ninety (90) days. Should the Consultant default
in the performance of this Agreement or breach any of its provisions, the
Company may, in its sole discretion, terminate this Agreement immediately upon
written notice to the Consultant.

 

8.NO THIRD PARTY RIGHTS. The patties warrant and represent that they are
authorized to enter into this Agreement and that no third patties, other than
the parties hereto, have any interest in any of the services or the Shares
contemplated hereby.

 

9.ABSENCE OF WARRANTIES AND REPRESENTATIONS. Each party hereto acknowledges that
they have signed this Agreement without having relied upon or being induced by
any agreement, warranty or representation of fact or opinion of any person not
expressly set forth herein. All representations and warranties of either party
contained herein shall survive its signing and delivery.

 

10.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

 

 

-3-

 



 

11.ATTORNEY'S FEES. In the event of any controversy, claim or dispute between
the parties hereto, arising out of or in any manner relating to this Agreement,
including an attempt to rescind or set aside, the prevailing patty in any action
brought to settle such controversy, claim or dispute shall be entitled to
recover reasonable attorney's fees and costs.

 

12.ARBITRATION. Any controversy between the parties regarding the construction
or application of this Agreement, any claim arising out of this Agreement or its
breach, shall be submitted to arbitration in New York, NY before one arbitrator
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association, upon the written request of one party after service of that request
on the other patty. The cost of arbitration shall be borne by the losing party.
The arbitrator is also authorized to award attorney's fees to the prevailing
patty.

 

13.VALIDITY. If any paragraph, sentence, term or provision hereof shall be held
to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity enforceability of any other
paragraph, sentence, term and provision hereof. To the extent required, any
paragraph, sentence, term or provision of this Agreement may be modified by the
parties hereto by written amendment to preserve its validity.

 

14.ON-DISCLOSURE OF TERMS. The terms of this Agreement shall be kept
confidential, and no party, representative, attorney or family member shall
reveal its contents to any third party except as required by law or as necessary
to comply with law or preexisting contractual commitments.

 

15.ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
parties and cannot be altered or amended except by an amendment duly executed by
all parties hereto. This Agreement shall be binding upon and inure to the
benefit of the successors, assigns and personal representatives of the parties.

 

16.INDEMNIFICATION. The Consultant hereby agrees to indemnify, defend and hold
harmless the Company, and its directors, officers, principals, employees,
agents, affiliated shareholders, and consultants, and their successors and
assigns, from and against any and all claims, damages, losses, liability,
deficiencies, actions suits. proceedings. costs or legal expenses (individually
referred to as a "Loss" and collectively as the ''Losses'') arising out of or
resulting from (i) any breach of representation, warranty or covenant by the
Consultant contained in this Agreement, or (ii) any activities or services
performed hereunder by the Consultant, so long as such Loss or Losses were the
result of intentional misconduct or negligence of the Consultant.

-4-

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
effective as of the date first written above.

 

 

 

/s/ James R. Emmons   /s/ Joseph Salvani   James R. Emmons   Joseph Salvani  
President   President   Good Earth Energy Conservation, Inc.   JFS Investments  
July 15, 2013   Tax ID: 14-1869301  

 

 

 

 

 

-5-

 

EXHIBIT A

 

DESCRIPTION OF CONSULTING SERVICES

 

 

The Consultant agrees, to the extent reasonably required in the conduct of its
business with the Company, to place at the disposal of the Company its judgment
and experience and to provide business development services to the Company
including, but not limited, to, the following:

 

(i)review the Company's financial requirements;

(ii)analyze and assess alternatives for the Company's financial requirements;

(iii)provide introductions to professional analysts and money managers;

(iv)assist the Company in financing arrangement to be determined and governed by
separate and distinct financing agreements;

(v)provide analysis of the Company's industry and competitors in the form of
general industry reports provided directly to Company;

(vi)assist the Company in advising of potential merger partners and developing
corporate partnering relationships.

 

 



 

